Exhibit 10.34





[Home Depot Letterhead]














October 16, 2014


Marc Powers




Dear Marc:


II am pleased to confirm The Home Depot, Inc.’s (the “Company”) offer and your
acceptance in the position of Executive Vice President – U.S. Stores, effective
November 1, 2014, reporting directly to me. Your new annual base salary will be
$650,000, payable in equal bi-weekly installments. Your next salary review will
be held in April of 2015, with salary reviews held annually thereafter.


In addition to your base salary, you will continue to be eligible to participate
in the Management Incentive Plan (“MIP”) for officers, which provides an annual
incentive target of up to 100% of your base salary. MIP will be paid annually
based on achievement of the established financial goals. The incentive, if any,
will be prorated based on the number of full months in your previous and new
positions as well as the respective bonus targets for each position. To be
eligible for payment of any incentive, you must be employed on the day on which
the incentive is paid.


The Home Depot has typically awarded an annual equity grant to Officers in March
of each year under the Amended and Restated 2005 Omnibus Stock Incentive Plan. 
Currently, equity awards for Officers in March 2015 are expected to consist of
Restricted Stock, Stock Options, and Performance Shares.  Vesting and
performance goals for these awards are established annually for each grant.  You
will be eligible to receive the same types of equity awards as other Officers in
the Company. 


At the next regularly scheduled quarterly meeting of the Leadership Development
and Compensation Committee of The Home Depot, Inc. Board of Directors following
the effective date of your new role and acceptance of this agreement, you will
receive a grant under the Amended and Restated 2005 Omnibus Stock Incentive Plan
(the “Omnibus Plan”) of the greatest number of whole shares of restricted common
stock of The Home Depot, Inc. resulting from dividing $250,000 by the closing
stock price on the grant date, with 50% of the grant vesting each on the 30th
and 60 month anniversaries of the grant. Once these provisions lapse, the shares
will be yours, free and clear of restrictions, subject to the applicable
provisions of the Omnibus Plan and award document. We anticipate you will also
receive a grant of nonqualified stock options under the Omnibus Plan equal to
the greatest number of whole shares of common stock of The Home Depot, Inc.
resulting from dividing $250,000 by the grant date accounting cost of the stock
options, with an exercise price equal to the closing stock price on the grant
date. Twenty-five percent of the stock options will become exercisable on the
second, third, fourth and fifth anniversaries of the grant date. Expiration of
all stock options will be the earlier of ten years from the grant date,
employment termination, or any earlier time provided by your award document.


In addition to the above grants, you will continue to be eligible to participate
in The Home Depot, Inc.’s Employee Stock Purchase Plan. The plan affords you the
opportunity to purchase The Home Depot, Inc. common stock at a 15% discount
through payroll deductions.






--------------------------------------------------------------------------------




Marc Powers                                    
October 16, 2014
Page 2




You will also continue to be eligible to participate in The Home Depot Deferred
Compensation Plan for Officers. This plan affords you the opportunity to defer
up to 50% of your base salary and 100% of your MIP payment into the plan.


The terms of your annual base salary, the MIP and other benefits set forth
herein are subject to future modification or termination at the Company’s
discretion. All compensation and benefits are subject to any required tax
withholding.


You agree that you shall not, without the prior express written consent of the
Executive Vice President – Human Resources, engage in or have any financial or
other interests in, or render any service in any capacity to any competitor or
supplier of the Company, or its parents, subsidiaries, affiliates, or related
entities during the course of your employment with the Company. Notwithstanding
the foregoing, you shall not be restricted from owning securities of
corporations listed on a national securities exchange or regularly traded by
national securities dealers, provided that such investment does not exceed 1% of
the market value of the outstanding securities of such corporation. The
provisions of this paragraph shall apply to you and your immediate family.


You agree that you will not, directly or indirectly, use any Confidential
Information on your own behalf or on behalf of any person or entity other than
the Company, or reveal, divulge, or disclose any Confidential Information to any
person or entity not expressly authorized by the Company to receive such
Confidential Information, unless compelled by law and then only after written
notice to Company’s Executive Vice President – Human Resources. This obligation
shall remain in effect, both during and after your employment, for as long as
the information or materials in question retain their status as Confidential
Information. This letter is not intended to, and does not, alter either the
Company’s rights or your obligations under any state or federal statutory or
common law regarding trade secrets and unfair trade practices. For purposes of
this letter, “Confidential Information” means any and all data and information
relating to the Company, its parents, subsidiaries, affiliates or related
entities, or their activities, business, or clients that (i) is disclosed to you
or of which you become aware as a consequence of your employment with the
Company; (ii) has value to the Company; and (iii) is not generally known outside
of the Company. Confidential Information shall include, but is not limited to
the following types of information regarding, related to, or concerning the
Company: trade secrets (as defined by O.C.G.A. § 10-1-761); financial plans and
data; management planning information; business plans; operational methods;
market studies; marketing plans or strategies; pricing information; product
development techniques or plans; customer files, data and financial information;
data security information; details of customer or vendor contracts; current and
anticipated customer requirements; past, current and planned research and
development; computer aided systems, software, strategies and programs; business
acquisition plans; management organization and related information (including,
without limitation, data and other information concerning the compensation and
benefits paid to officers, directors, employees and management); personnel and
compensation policies; new personnel acquisition plans; and other similar
information.


By accepting this offer, you acknowledge and agree that you, as a key executive
of the Company, have received and will receive training and Confidential
Information regarding, among other things, the Company’s various merchandising,
operations, financial, and/or other business processes, and that you have been
and will be provided and entrusted with access to the Company’s customer and
employee relationships and goodwill. You further acknowledge that such
Confidential Information, including trade secrets and other business processes,
are utilized by the Company throughout the entire United States and in other
locations in which it conducts business. You further acknowledge and agree that
the Company’s Confidential Information, customer, vendor and employee
relationships, and goodwill are valuable assets of the Company and are
legitimate business interests that








--------------------------------------------------------------------------------




Marc Powers                                    
October 16, 2014
Page 3




are properly subject to protection through the covenants contained in this
letter. Consequently, you agree that for a period of twenty-four (24) months
subsequent to your termination of employment from the Company for any reason,
you will not, without the prior written consent of the Executive Vice President
– Human Resources, in the United States, Canada, Mexico, or any other country in
which the Company is conducting or has conducted business during your
employment, enter into or maintain an employment, contractual, or other business
or professional relationship, either directly or indirectly, to provide
executive or managerial services of the type conducted, authorized, offered or
provided by you for the Company to the following businesses that compete with
the Company: Lowe’s Companies, Inc. (including, but not limited to, Eagle
Hardware and Garden and Orchard Supply and Hardware Company); Sears Holding
Corp.; Amazon.com; Menard, Inc.; Floor & Décor; Ace Hardware; True Value
Company; Lumber Liquidators; and Wal-Mart, and all of the subsidiaries,
affiliates, assigns or successors in interest of each of these competing
businesses.


In the event you wish to enter into any relationship or employment prior to the
end of the above-referenced 24 month period which may be covered by the above
non-compete provision, you agree to request and receive written permission from
the Executive Vice President – Human Resources before entering any such
relationship or employment. The Company may approve or may not approve of the
relationship or employment in its sole and absolute discretion.


You agree that during your employment with the Company and for a period of
thirty-six (36) months subsequent to your termination of employment for any
reason, you will not, without prior written approval from the Executive Vice
President – Human Resources, directly or indirectly solicit or encourage any
person who is an employee of the Company, its parents, subsidiaries, affiliates
or related entities to terminate his or her relationship with the Company, its
parents, subsidiaries, affiliates or related entities or refer any such employee
to anyone outside of the Company for the purpose of seeking, obtaining, or
entering into an employment or other business relationship.


You acknowledge and agree that each of the covenants in this letter is
reasonable and valid in time and scope and in all other respects, and that it is
the parties’ intention that such covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the covenants shall be
considered and construed as a separate and independent covenant. If any of the
provisions of such covenants should ever be held by a court of competent
jurisdiction to exceed the scope permitted by applicable law, such provision or
provisions shall be automatically modified to such lesser scope as such court
may deem just and proper for the reasonable protection of the Company’s
legitimate business interests and may be enforced by the Company to that extent
in the manner described above and all other provisions of this letter shall be
valid and enforceable.


As a condition to your offer and your employment, you must take and pass a drug
test. A positive drug test will result in the termination of your employment.
Drug testing must be done within 48 hours from receipt of this letter.


This letter should not be construed, nor is it intended to be a contract of
employment for a specified period of time, and the Company reserves the right to
terminate your employment with or without cause at any time. This letter
supersedes any prior employment agreement or understandings, written or oral
between you and the Company and contains the entire understanding of the Company
and you with respect to the subject matter hereof.


This letter shall be construed, interpreted and applied in accordance with the
law of the State of Georgia, without giving effect to any choice of law
provisions thereof that would require the application of any other
jurisdiction’s






--------------------------------------------------------------------------------




Marc Powers                                    
October 16, 2014
Page 4




laws. You agree to irrevocably submit any dispute arising out of or relating to
this letter to the exclusive concurrent jurisdiction of the Superior Court of
Cobb County, Georgia, or the U.S. District Court for the Northern District of
Georgia, Atlanta Division. You also irrevocably waive, to the fullest extent
permitted by applicable law, any objection you may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute, and you agree to
personal jurisdiction and to accept service of legal process from the courts of
Georgia. Subject to the parties agreement set forth above regarding
modification, in the event any provision in this letter is determined to be
legally invalid or unenforceable by any court of competent jurisdiction, and
cannot be modified to be enforceable, the affected provision shall be stricken
from the letter, and the remaining terms of the letter and its enforceability
shall remain unaffected.


Marc, we are pleased to extend this offer to you, and we are excited about the
opportunities that your leadership will bring to this new role. We have enclosed
a copy of this letter for your records. Please sign, date and return the
original to us.


Sincerely,


/s/ Craig Menear


Craig Menear
President, U.S. Retail


pc:
Tim Crow
 
 
 
 
Scott Smith
 
 
 





I accept this offer as Executive Vice President – U.S. Stores pursuant to the
foregoing terms and conditions:


/s/ Marc Powers
10/24/2014
 
 
 
Marc Powers
Date Signed
 
 
 





